Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-5, drawn to a padding system including a flexible magnetic material and a soft cushion material which are mountable on a working surface of a die press device (please note that the die press device is not positively claimed), classified in B26D7/204 and US class 248/206.5.
Group II. Claims 6-12, drawn to a die press system including a die press device, fixed and removable platens, a cutting blade set including first and second blades, a pad set including first and second padding layers for respectively using the first and second blades, classified in B26D3/00, B26F1/44.
Inventions of groups I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the flexible magnetic material and the soft cushion material of the subcombination as claimed group I.  The subcombination has separate utility such as a padding system, for examples a resilient cutting board (pad) or a table top padding cushion or a floor padding cushion.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions have acquired a separate statues in the art in view of their different classification. See above;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different filed of search (for example, search different classes/subclasses or employing different search queries). See above.
A telephone call was made to Jialin Zhong on 11/18/2021 to request an oral election to the above restriction requirement, Applicant’s election without traverse of group I, corresponding claims 1-5 is acknowledged. Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, the last line “the steep plate” should read – the steel plate--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the language “each” used in the term “each of the one or more padding blocks” is unclear. The one or more padding blocks can be interpreted as one padding block, but the language “each” can be used in one of two or more blocks. Therefore, to make it more clearer, if Applicant tries to claim two or more padding blocks, claim 1 should be claimed “two or more padding blocks”. Claims 3-5 have the same issue of “the one or more padding blocks”.
Claim 3 appears to claim “the working surface of the die press device” that is confusing and unclear whether Applicant tries to claim a die press device with a padding system or a padding system, itself. Please note that the preamble of claim 1 “a padding system mountable on a working surface of a die press device to provide a cushion for die cutting”. From this preamble, it appears that Applicant is seeking protection for the padding system by itself, without the die press device. 
If Applicant intends to claim a die press with a padding system, claim 1 should claim at least one structure of a die press.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a) as being anticipated by McLaughlin (US 2005/0248075).
Regarding claim 1, McLaughlin shows a padding system (10, Figures 1-5) mountable on a working surface of a die press device to provide a cushion for die cutting (this resilient cutting board has a resilient magnet mountable on a working surface of a die press device. See the preamble discussion above), the padding system comprising one block (Figures 1-2), each or the padding block comprising a backing layer (14) and a padding layer (12), wherein the backing layer is composed of a flexible magnetic material (Para. 29) and the padding layer is composed of a soft cushion material (Para. 24 “flexible material”), and wherein the padding layer is bonded to the backing layer (Figures 2-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Eldridge, Jr (US 4447238).
Regarding claim 2, McLaughlin shows that the padding layer comprises at least ultra-high-molecular-weight (UHMW) polyethylene (Para. 24 “a low density polyethylene”), but McLaughlin does not disclose that he backing layer comprises a sheet of magnetic rubber.
Eldridge shows a holder or padding system (Figures 1-3) comprising a flexible material layer (1, Figure 1) and a rubber magnet (Col. 5, lines 15-19 “nitrile rubber”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the flexible magnet of McLaughlin to be made of rubber, as taught by Eldridge, since this is known for the same purpose for flexing.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Eldridge, Jr and in view of Dumas (US 5921405).
Regarding claim 3, the modified device padding system of McLaughlin all of the limitations as stated in claims above and McLaughlin also teaches the resilient cutting board mounted on a door of a refrigerator (Figure 5 of McLaughlin and Para. 33), however, McLaughlin fails to a steel plate that comprises a plurality of through holes. 
Dumas shows a magnet mounting system for storing and hanging a compact disc case (42) on a wall, wherein the magnet mounting system includes a magnet tape (54) on a back of the case, and a metal plate (a metal channel member 20, Figure 3), wherein the metal plate comprises a plurality of through holes (34, Figures 1 and 3) for receiving bolts (32, 36, Figure 1). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the magnet mounting means of McLaughlin to a metal plate, as taught by Dumas, in order to allow the resilient cutting board to be mounted anywhere on the vertical surface.
With regards to “steel plate”, the examiner takes official notices that it is known to have the metal plate to be made of steel. One having ordinary skill in the art would have found it obvious to have the metal plate being steel, in order to allow the magnet to attract the steel material by a magnetize force and secure the resilient cutting board on the steel plate.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the metal plate being made of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In doing so, the modified padding system of McLaughlin teaches that the steel plate is fixedly mounted onto the working surface of the die press device by fastening a bolt (32, 36, Figure 1 of Dumas) into each of the plurality of through holes, and wherein the padding block is bound to the steel plate by magnetic force between the backing layer and the steel plate (Figure 6 of Dumas).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin in view of Eldridge, Jr and Dumas and in view of Juergen (DE 202011002074 and Translation).
Regarding claim 4, as best understood, the modified padding system of McLaughlin shows all of the limitations as stated in claims 1-3 above except that a plurality of interconnectors of at least two padding blocks each comprises at least one groove with an outlet on an edge of each padding block, and wherein two adjoining padding blocks are interlocked by coupling an interconnector with respective one groove of the two adjoining padding blocks.
Juergen shows a large cutting board (Figure 1) comprising four blocks (3, 4), wherein each of the blocks has a groove and an interconnector (Figure 1 below) for locking or joining the blocks together as a single large cutting board (Figure 1 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutting board of McLaughlin to have a plurality of cutting boards including interconnectors and grooves, as taught by Juergen, in order to allow the cutting board to have a large work surface and can be easily cleaned and stowed away by dismantling (Para. 2 of the Translation of Juergen).

    PNG
    media_image1.png
    567
    705
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 5  is free of the prior art because the prior art does not teach or suggest the feature of a plurality of cam retention members, which each has an eccentric through hole and a contour, wherein the contour is one of a curved contour or a partially curved and partially linear contour, and a distance from a center of the eccentric through hole to a point on the contour varies as a function of an angular position of the point, wherein each of the plurality of cam retention members is mounted to the steel plate by aligning the through hole therein with a corresponding through hole of the steel plate and the fastening bolt, and wherein the each of the plurality of cam retention members is turned to squeeze the padding blocks tightly in place on the steel plate, with combination limitations as set forth in claims 1-4.
Rannelli (US 5651547) teaches a cam retention member, but it does not suggest to combine with the primary art.
Therefore, none of these references by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claim 5.  
Thus, the limitation of a plurality of cam retention members with fastening bolts for squeeze the padding blocks tightly in place on the steel plate with combination the limitations, as set forth in the claims 1-5 could not be considered an obvious expedient of the combination, the claimed instant invention requires the plurality of cam retention members for reason purposes of the invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0289238, US 2017/0282497, US 2017/0105563, US 20170037568 each teaches a resilient flooring pad with resilient magnets. US 2019/0284818, US 2018/0030667, US 2017/0107725, US 2019/0257093, US 9506255 each teaches a cam locking device (cam retention member) for locking flooring pads together.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                             10/21/2021